Exhibit 10.27 CrossAmerica GP LLC CrosSAmerica Partners LP INDEMNIFICATION AGREEMENT This Indemnification Agreement (“Agreement”) is executed to be effective as of June 28, 2017 by and between CrossAmerica GP LLC, a Delaware limited liability company (the “General Partner”), the general partner of CrossAmerica Partners LP, a Delaware limited partnership (the “Partnership”), on behalf of the General Partner and as general partner of the Partnership, and [name], [title] (“Indemnitee”). RECITALS WHEREAS, highly competent persons have become more reluctant to serve publicly-held companies (including on the board of directors of a general partner of a publicly traded partnership) as directors or in other capacities unless they are provided with adequate protection through insurance or adequate indemnification against inordinate risks of claims and actions against them arising out of their service to and activities on behalf of the General Partner (including service to general partners of publicly traded partnerships); WHEREAS, the Board of Directors of the General Partner (the “Board”), on behalf of the General Partner and the Partnership, has determined that in order to attract and retain the services of highly qualified individuals, the General Partner and the Partnership will attempt to maintain on an ongoing basis, at their sole expense, liability insurance to protect persons serving the General Partner and its subsidiaries from certain liabilities.Although the furnishing of such insurance has been a customary and widespread practice among United States-based corporations and other business enterprises, the General Partner and the Partnership believe that, given current market conditions and trends, such insurance may be available in the future only at higher premiums and with more exclusions.At the same time directors, officers and other persons in service to public companies or business enterprises are being increasingly subjected to expensive and time-consuming litigation relating to, among other things, matters that traditionally would have been brought only against the General Partner or the Partnership or business enterprise itself; WHEREAS, Plaintiffs often seek damages in such large amounts and the costs of litigation may be so great (whether or not the case is meritorious), that the defense and/or settlement of such litigation is usually beyond the personal resources of directors and officers; WHEREAS, the Limited Liability Company Agreement of the General Partner (as the same may be amended, restated or otherwise modified from time to time, the “LLC Agreement”) and the First Amended and Restated Agreement of Limited Partnership of the Partnership (as the same may be amended, restated or otherwise modified from time to time, the “Partnership Agreement”) require indemnification of the officers and directors of the General Partner, and Indemnitee may also be entitled to indemnification pursuant to the Delaware Revised Uniform Limited Partnership Act, as amended (the “DRULPA”), with respect to the Partnership and the Delaware Limited Liability Act, as amended (the “LLC Act”), with respect to the General Partner; WHEREAS, the LLC Agreement, the Partnership Agreement, the DRULPA and the LLC Act expressly provide that the indemnification provisions set forth therein are not exclusive, and thereby contemplate that contracts may be entered into between the General Partner as the general partner of the Partnership, the Partnership and members of the board of directors, officers and other persons with respect to indemnification, hold harmless, advancement and reimbursement rights; WHEREAS, the Board has determined that the increased difficulty in attracting and retaining highly qualified persons such as Indemnitee is detrimental to the best interests of the Partnership’s unitholders; WHEREAS, it is reasonable, prudent and necessary for the General Partner and the Partnership contractually to obligate themselves to indemnify and to hold harmless and to advance expenses on behalf of, such persons to the fullest extent permitted by applicable law, regardless of any amendment or revocation of the LLC Agreement or the Partnership Agreement , so that they will serve or continue to serve the General Partner free from undue concern that they will not be protected against liabilities; WHEREAS, this Agreement is a supplement to and in furtherance of the indemnification provided in the LLC Agreement and the Partnership Agreement and any resolutions adopted pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish or abrogate any rights of Indemnitee thereunder; and WHEREAS, Indemnitee does not regard the protection available under the LLC Agreement and the Partnership Agreement and insurance as adequate in the present circumstances, and may not be willing to serve as an officer or director without adequate protection, and the General Partner and the Partnership desire Indemnitee to serve in such capacity.Indemnitee is willing to serve, continue to serve and to take on additional service for or on behalf of the General Partner on the condition that he be so indemnified.
